           Case 2:20-cv-01283-GMN-NJK Document 10 Filed 09/14/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9    BARBARA SANTARPIA, et al.,
                                                           Case No.: 2:20-cv-01283-GMN-NJK
10          Plaintiff(s),
                                                                          ORDER
11    v.
12    U.S. BANK NATIONAL ASSOCIATION,
13          Defendant(s).
14
           To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
15
     1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
16
     September 21, 2020.
17
           IT IS SO ORDERED.
18
           Dated: September 14, 2020
19
                                                                 ______________________________
20                                                               Nancy J. Koppe
                                                                 United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    1
